Citation Nr: 0731959	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  94-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran reportedly had active service from October 1960 
to October 1962, and from January 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for PTSD.  Jurisdiction 
over the veteran's claim was subsequently transferred to the 
RO in Phoenix, Arizona.  In July 1997 and, in February 2005, 
the Board remanded the claim for additional development.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has PTSD as a result of his 
service.  He has asserted that he witnessed a number of 
stressors during service in Vietnam, including, but not 
limited to, witnessing various atrocities committed upon 
civilians by the Viet Cong, seeing a fellow soldier killed by 
another soldier, witnessing daily rocket and mortar attacks, 
having friends killed (out of his sight), and having the 
brakes fail on a truck that he was driving.  The veteran does 
not assert that he participated in combat.  See e.g., VA 
hospital reports, dated in October 1987; January 1992.  The 
post-service medical evidence also notes a number of post-
service stressors.  It appears that two stressors have been 
verified.  See May 2007 response from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  However, in 
light of the Board's determination that the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the issue of whether verified stressors exist is a 
"downstream" issue which will not be further discussed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The veteran's service medical records show that in September 
1961, he was treated for lacerations of his right upper 
extremity after he intentionally struck a window in the 
hallway of his barracks while under the influence of alcohol.  
A September 1970 report notes a single treatment for 
complaints of being extremely anxious and tense, and an 
impression of anxiety.  The veteran's separation examination 
reports from his first and second periods of active duty, 
dated in October 1962 and June 1971, show that his 
psychiatric condition was clinically evaluated as normal.  

Post-service medical evidence consists of VA and non-VA 
reports, dated between 1983 and 2007.  Overall, this evidence 
shows that the veteran received treatment for psychiatric 
symptoms beginning in August 1986.  See August 1986 VA 
hospital report.  

The claims files include a VA examination report, dated in 
May 2007, which shows that the examination was performed by 
an examiner who is a Board Certified Psychiatrist and a 
medical doctor.  The examiner stated that the veteran's C-
file was reviewed, and noted that all four volumes had been 
"gone through page by page."  The examiner provided a 
detailed summary of the veteran's personal and medical 
history, stressor information, and the medical evidence.  The 
examiner noted inter alia that the veteran was 17 when he 
dropped out of school in the 8th grade, and that this may be 
suggestive of behavioral problems at that time; that with 
regard to his inservice right arm injury he attempted to 
present himself in a better light than the facts warranted; 
that there were significant discrepancies between the claimed 
and verified stressors; and that he described no psychiatric 
symptoms prior to 1986, at which time there were considerable 
family stressors.  See also  August 1986 VA hospital report 
(noting a number of deaths and severe injuries in the 
veteran's family); veteran's statement, received in April 
2005 (claiming that he witnessed daily rocket and mortar 
attacks at Chu Lai); March 2007 response from USASCRUR (two 
verified rocket attacks at Chu Lai).  The Axis I diagnoses 
were major depressive disorder, and alcohol abuse and 
dependence in remission.  The Axis II diagnosis was 
personality disorder NOS (not otherwise specified).  

The Board considers the May 2007 VA examination report to be 
highly probative evidence showing that the veteran does not 
have PTSD.  This report is highly detailed (11 pages long); 
it was based on a complete review of the veteran's claims 
files, and the examiner specifically determined that the 
veteran does not have PTSD.  Accordingly, the Board finds 
that that the preponderance of the evidence shows that the 
veteran does not have PTSD, and that the claim must be 
denied.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Hampton v. Gober, 10 Vet. App. 481 483 (1997) (noting that a 
medical examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion).  

In reaching this decision, the Board has considered a number 
of diagnoses of PTSD in the claims file.  However, the Board 
initially points out that the claims file also shows that the 
veteran has been diagnosed with a number of psychiatric 
diagnoses other than PTSD.  See e.g., October 1986 VA 
examination report; January 1997 VA examination report.  
Furthermore, none of the PTSD notations are shown to have 
been based on a review of the veteran's claims file, and all 
of them are unaccompanied by citation to any clinical 
findings, either during service or thereafter.  The only 
exception to this is a July 2004 VA examination report (and 
accompanying addendum), which contains an equivocal diagnosis 
of PTSD (i.e., "PTSD 'based on his self-report'").  The 
examiner noted that it was not clear whether the veteran was 
over-reporting his symptoms, and that corroboration of his 
self-report was "crucial."  In contrast, the May 2007 VA 
examiner had a list of verified stressors to assist in the 
evaluation and diagnosis.  The Board therefore finds that 
this evidence is outweighed by the contrary evidence of 
record, that the preponderance of the evidence shows that the 
veteran does not have PTSD.  

The Board has considered the appellant's oral and written 
testimony, and lay statements from the veteran's wife, 
submitted in support of the arguments that the claimed 
condition should be service connected.  These statements are 
not competent evidence of a diagnosis, or a nexus between the 
claimed condition and the appellant's service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In April 2004, March 2005, and January and April 
of 2007, the RO sent the veteran notice letters (VCAA 
notification letters) that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letters informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.

The VCAA letters were mailed to the appellant after the 
initial RO adjudication of his claim.  However, the RO's 
April 1992 decision was decided prior to the enactment of the 
VCAA.  In such cases, there is no error in not providing 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after some or all of the letters were sent, the 
case was readjudicated, and in August 2004, and July 2007, 
Supplemental Statements of the Case were provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran has not been afforded such notice.  However, no 
further notice is needed as to any disability rating or 
effective date matters since the claim has been denied, and 
any question as to the disability ratings or the appropriate 
effective dates to be assigned is rendered moot. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service records, service medical 
records, and Social Security Administration medical reports.  
The veteran has been afforded a VA examination for the 
disability in issue.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).







ORDER

Service connection for PTSD is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


